DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  The 101 rejection has been withdrawn in view of applicant’s amendment.  To the extent that applicant argues that the claims should be interpreted under 35 USC 112(f), the examiner respectfully disagrees.  The claims do not contain any “means for” “step for” or any other generic placeholders to substitute for the term “means.”  Therefore, the claims will not be interpreted under 35 USC 112(f).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The broadest reasonable interpretation has been applied to the claims.  Limitations from the specification are not read into the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

Claim(s) 1-9, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eng (US 2013/0103259) in view of Freeman (US 2014/0288450) in view of Akin (US 2018/0079272) in view of Freeman (US 2018/0348759), herein referred to as Freeman ’59 in view of Alcaidinho (US 2019/0047498) in view of Koskinen (US 2015/0195456).
Regarding claim 1, 
Eng disclose(s): 
A method for a vehicle, the method comprising:
detecting, by a vision detector of the vehicle, a condition of an upcoming road segment that the vehicle will be driving over ([0011]; 10 et seq.);
determining, by a controller of the vehicle, based on the condition of the upcoming road segment, an anticipated motion that the vehicle will have ([0026-30]; 10 et seq.).
The above art/combination does not expressly disclose monitoring, with a biometric monitor in the vehicle, an occupant of the vehicle; an anticipated jostling motion that the vehicle will have when the vehicle drives over the upcoming road segment; determining, by the controller, an adjustment to the biometric monitor for the biometric monitor to counteract an expected effect that the anticipated jostling motion of the vehicle will have on the biometric monitor in monitoring the occupant of the vehicle when the vehicle drives over the upcoming road segment; and adjusting, by the 
Freeman teaches or suggests monitoring, with a biometric monitor in the vehicle, an occupant of the vehicle ([0021]; 11 et seq.); determining, by the controller, an adjustment to the biometric device for the biometric device to counteract the expected effect that the anticipated motion of the vehicle will have on the biometric device in monitoring the occupant of the vehicle when the vehicle drives over the upcoming road segment (vehicle motion; components expected to move in response to road surface; anticipation of related motion of vehicle cabin or gurney; predicative of noise in measure ECG signal; estimated artifact is created in the ECG processor [0015-21]; 11 et seq.); adjusting, by the controller, the biometric device according to the adjustment as modified such that the biometric device is adjusted in monitoring the occupant of the vehicle according to the adjustment as modified as the vehicle drives over the upcoming road segment ([0015-21]; 11 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and remove vehicle motion artifact from a measured biometric signal based on cabin motion and suspension motion.
Aikin teaches or suggests: detecting a condition of an upcoming road segment, determining an adaptation, determining an adjustment, modifying, adapting and adjusting ([0035]; 18 et seq.). 

Freeman ’59 teaches or suggests: monitoring, with a biometric monitor, determining an adjustment to counteract the effect of motion (applying different adjustments depending on conditions [0135-146]; [0072]; 19 et seq.; adjustments may occur within an open or closed loop system control scheme; adaptive adjustments in response to learning patterns in the underlying changing conditions; medical device controller can use pattern of use data to learn how the wearable medical device has been used in the past, and to assist in determining settings for future uses; medical device may expect to enter the vehicle operating mode, and thus may relax threshold conditions for entering the vehicle operating mode during particular time periods; magnitude threshold value automatically calculated based on a prior history of the signal; allowed to vary within a preset of programmable range of values [0135-46; 19 et seq.]; medical device configured to dynamically and/or adaptively change an operating mode of the medical device based on an operating environment for the patient; medical device may communicate with the vehicle based on predicted and/or detected MEs of the patient [0021-5]; variety of ways to control device settings; adjust to account for vehicle motion; adjust sensitivity by preset by user to automatically determine values; reduce false positives due to vehicle motion; dynamic or automatic adjustments; motion sensor; automatically adjust based on predetermined relationship [0135-58]; event 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, analyze biometric information and adjust a sensitivity of the axis analyzer to reduce a number of false positives due to patient movements and/or activities and/or vehicle motion, adjust sensitivities, use preset or automatic presets, control settings in a variety of ways.
Alcaidinho teaches or suggests: monitoring, with a monitoring the vehicle, an occupant of the vehicle (Fig. 4; 13 et seq.); detecting a condition of an segment; determine, by a controller, based on the condition of the segment, a motion; determining, by the controller, an adjustment to counteract an expected effect that the motion will have; and adjust, by the controller, according to the adjustment such that the device is adjusted according to the adjustment as the vehicle drivers over the road segment ([0014-24]; [0028-9]; [0037]; 13 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, obtain physiological data about the passenger and determine the passenger is experiencing motion sickness and help prevent motion sickness.
Koskinen teaches or suggests: an anticipated jostling motion; determining, by the controller, an adjustment to counteract an expected effect that the anticipated jostling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine adjustments from anticipation parameters of a situation where the user is otherwise moving including riding in a vehicle and compensate for likely rocking of a vehicle.
 Regarding claim 2, 
The above art/combination does not expressly disclose monitoring, by the controller, an effectiveness of the adjustment of the biometric monitor in counteracting the expected effect; and upon detecting a condition of a subsequent upcoming road segment similar to the detected condition, modifying, by the controller, the adjustment based on the monitored effectiveness and adjusting, by the controller, the biometric monitor according to the modified adjustment such that the biometric monitor is adjusted in monitoring the occupant of the vehicle according to the modified adjustment as the vehicle drives over the subsequent upcoming road segment.
The combination as applied above teaches or suggests: monitoring, by the controller, an effectiveness of the adjustment in counteracting the expected effect (Aikin [0035]; [0051-7]; 18 et seq.; see also claim 1 and above claim(s)); and upon detecting a condition of a subsequent upcoming road segment similar to the detected condition, modifying the adjustment based on the monitored effectiveness (Aikin [0035]; [0051-7]; 18 et seq.); adjustment of the biometric monitor in counteracting the expected effect 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and refine a more optimal profile over time and after multiple passes.
Regarding claim 3, 6, the combination as applied above further teaches or suggests:
determining the adjustment to the biometric monitor involves using artificial intelligence (Freeman ’59 [0135-43]; [0072]; 19 et seq.; see also claim 1 and above claim(s)).
Regarding claim 4, the combination as applied above further teaches or suggests:
determining, by the controller,  an adaptation to a suspension assembly of the vehicle for the suspension assembly to counteract the expected effect; adapting, by the controller, the suspension assembly according to the adaptation such that the suspension assembly is adapted according to the adaptation as the vehicle drives over the upcoming road segment; and wherein determining the adjustment to the biometric monitor includes modifying the adjustment according to an expected counteraction that 
Regarding claim 5, the combination as applied above further teaches or suggests:
Monitoring, by the controller, an effectiveness of the adaptation of the suspension assembly in counteracting the expected effect (Aikin [0035]; [0051-7]; 18 et seq.; see also claim 1 and above claim(s)); and 
upon detecting a condition of a subsequent upcoming road segment similar to the detected condition, modifying, by the controller, the adaptation based on the monitored effectiveness (Aikin [0035]; [0051-7]; 18 et seq.) and adapting the suspension assembly according to the modified adaptation such that the suspension assembly is adapted according to the modified adaptation as the vehicle drives over the subsequent upcoming road segment (see also claim 1 and above claim(s)).
Regarding claim 7, the combination as applied above further teaches or suggests:
determining the adaptation to the suspension assembly involves using artificial intelligence (Aikin [0035]; 18 et seq.; see also claim 1 and above claim(s)).
Regarding claim 8, the combination as applied above further teaches or suggests:
the condition of the upcoming road segment includes at least one of an object in the upcoming road segment, a surface change of the upcoming road segment, and a feature change of the upcoming road segment (Eng Fig. 2; [0028]; [0020]; 10 et seq.; see also claim 1 and above claim(s)).

the vision detector of the vehicle includes a camera of the vehicle (Eng [0013]; 10 et seq.; Aikin [0037]; 18 et seq.; see also claim 1 and above claim(s)).
Regarding claim(s) 13-21, claims are rejected for similar reasons as claim 1 and the above claims.  Claims 14-20 correspond to claims 2-9 and are rejected for similar reasons.
Regarding claim 13, 21, the combination as applied above further teaches or suggests:
A system for a vehicle having a vision detector configured to detect a condition of an upcoming road segment that the vehicle will be driving over, the system comprising:
a biometric monitor configured to monitor an occupant of the vehicle; and a controller in communication with the biometric monitor and the vision detector, the controller configured to determine, based on the condition of the upcoming road segment an anticipated jostling motion that the vehicle will have when the vehicle drives over the upcoming road segment to determine an adjustment to the biometric monitor for the biometric monitor to counteract an expected effect that the condition of the upcoming road segment anticipated jostling motion of the vehicle will have on the biometric monitor in monitoring the occupant of the vehicle when the vehicle drives over the upcoming road segment, and to adjust the biometric monitor according to the adjustment such that the biometric monitor is adjusted in monitoring the occupant of the vehicle according to the adjustment as the vehicle drives over the upcoming road segment (see also claims 1, 9 and above claim(s)).

the controller is further configured to monitor an effectiveness of the adjustment of the biometric monitor in counteracting the expected effect; and upon a condition of a subsequent upcoming road segment similar to the detected condition being detected by the vision detector, the controller is further configured to modify the adjustment based on the monitored effectiveness and adjust the biometric monitor according to the modified adjustment such that the biometric monitor is adjusted in monitoring the occupant of the vehicle according to the modified adjustment as the vehicle drives over the subsequent upcoming road segment (see also claim 1, 2, 9 and above claim(s)).
Regarding claim 17, the combination as applied above further teaches or suggests:
the controller is further configured to monitor an effectiveness of the adaptation of the suspension assembly in counteracting the expected effect; and upon a condition of a subsequent upcoming road segment similar to the detected condition being detected by the vision detector, the controller is further configured to modify the adaptation based on the monitored effectiveness and adapt the suspension assembly according to the modified adaptation such that the suspension assembly is adapted according to the modified adaptation as the vehicle drives over the subsequent upcoming road segment (see also claim 1, 5, 9 and above claim(s)).
Regarding claim 20, the combination as applied above further teaches or suggests:

Regarding claim 22, the combination as applied above further teaches or suggests: 
the biometric monitor is configured to monitor the occupant of the vehicle by being configured to wirelessly monitor physical characteristics of the occupant of the vehicle (Freeman ’59 [0035-9]; 19 et seq.; see also claim 1 and above claim(s)).
Regarding claim 23, the combination as applied above further teaches or suggests: 
the controller is configured to adjust the biometric monitor by being configured to adjust a setting of the biometric monitor (Freeman ’59 [0135-146]; [0072]; [0772]; 19 et seq.; see also claim 1 and above claim(s)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
/SHIRLEY LU/Primary Examiner, Art Unit 2684